           Case 2:18-cv-00167-cr Document 31 Filed 02/08/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT


AMERICAN CABLE ASSOCIATION, CTIA                   )
– THE WIRELESS ASSOCIATION, NCTA –                 )
THE INTERNET & TELEVISION                          )
ASSOCIATION, NEW ENGLAND CABLE                     )
& TELECOMMUNICATIONS                               )
ASSOCIATION, AND USTELECOM – THE                   )
BROADBAND ASSOCIATION, on behalf of                )        Case No. 2:18-cv-167
their members,                                     )
               Plaintiffs,                         )
                                                   )
                  v.                               )
                                                   )
PHILIP B. SCOTT, in his official capacity as )
the Governor of Vermont; SUSANNE R.                )
YOUNG, in her official capacity as the             )
Secretary of Administration; JOHN J. QUINN )
III, in his official capacity as the Secretary and )
Chief Information Officer of the Vermont           )
Agency of Digital Services; and JUNE E.            )
TIERNEY, in her official capacity as the           )
Commissioner of the Vermont Department of )
Public Service,                                    )
                  Defendants.                      )

                                  DISCOVERY CERTIFICATE

       I hereby certify that on this 8th day of February 2019, I served Defendants’ First Set of

Jurisdictional Discovery Requests upon the following by sending the same by US first class mail,

postage prepaid:

       Adam Tuetken, Esq.                                   David M. Pocius, Esq.
       Matthew A. Brill, Esq.                               Paul Frank + Collins PC
       Latham & Watkins LLP                                 1 Church Street
       555 Eleventh Street, NW, Suite 1000                  Burlington, VT 05402-1307
       Washington, DC 20004
   Case 2:18-cv-00167-cr Document 31 Filed 02/08/19 Page 2 of 2



Brendan J. Crimmins, Esq.                       Jeffrey A. Lamken, Esq.
Rachel P. May, Esq.                             MoloLamken LLP
Scott H. Angstreich, Esq.                       600 New Hampshire Avenue, NW,
Kellogg, Hansen, Todd, Figel &                  Suite 660
Frederick, P.L.L.C.                             Washington, DC 20037
1615 M Street, N.W., Suite 400
Washington, DC 20036-3209



DATED at Montpelier, Vermont this 8th day of February 2019.

                                         STATE OF VERMONT

                                         THOMAS J. DONOVAN, JR.
                                         ATTORNEY GENERAL


                                  By:    /s/ David Boyd
                                         David Boyd
                                         Assistant Attorney General
                                         Office of the Attorney General
                                         109 State Street
                                         Montpelier, VT 05609-1001
                                         (802) 828-1101
                                         David.Boyd@vermont.gov

                                         Counsel for Defendants
